EXHIBIT 10.2


LAREDO PETROLEUM, INC.
CONSULTING AGREEMENT
This Agreement is made as of April 3, 2019 (the “Effective Date”), between
Laredo Petroleum, Inc., a Delaware corporation with its principal offices at 15
W. Sixth St., Suite 900, Tulsa, Oklahoma 74119 (“Laredo”), and Schooley
Ventures, LLC, an Oklahoma limited liability company with its principal offices
at _____________________________ (“Consultant”).
WHEREAS, Laredo is engaged in the business of the exploration and production of
oil and natural gas;
WHEREAS, Laredo desires to engage Consultant to provide certain consulting
services related to marketing production from its assets in order to enhance the
business of Laredo; and
WHEREAS, Consultant has prior experience in providing midstream and marketing
services,
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:
1.
Services and Supplies.

a.
Services. Consultant agrees to provide services more particularly described on
Exhibit A (the “Services”) with the understanding that Laredo may request
modifications to specific items included in the Services from time to time
(provided that the overall scope and type of services to be undertaken shall not
be generally altered by any such modification, without the express written
agreement of Consultant).

b.
Supplies and Materials. Unless otherwise set forth in Exhibit “A,” Consultant
shall furnish at Consultant’s own expense, the equipment, supplies and other
materials used to perform the Services. Consultant is authorized to incur
expenses in performing Services under this Agreement, provided such expenses are
pre-approved by an Authorized Representative.

c.
Compliance with Polices. To the extent Consultant performs Services on Laredo
premises or using Laredo equipment, Consultant shall comply with all applicable
policies of Laredo relating to business and office conduct, health and safety
and use of Laredo’s facilities, supplies, information technology, equipment,
networks and other resources.

2.
Term and Termination.

a.
Term. This Agreement shall commence on April 3, 2019 and continue in full force
and effect for two calendar months ending on May 31, 2019 unless earlier
terminated by either Consultant or Laredo as set forth below (“Term”). Two weeks
prior to the end of the Term, Laredo shall notify Consultant whether it elects
to seek an extension of the Term, and the Term shall be extended as mutually
agreed upon by the Parties in an Amendment to this Agreement.

b.
Termination by Consultant. Consultant may terminate this Agreement upon two
weeks’ prior written notice to Laredo, provided that in connection with any such
termination by Consultant, Consultant will use reasonable efforts to bring to a
conclusion within such two-week period any pending specific projects within the
scope of the Services, so that responsibilities for any










--------------------------------------------------------------------------------










pending projects or work may be seamlessly transitioned within Laredo to other
Laredo personnel.
c.
Termination by Laredo. Laredo may terminate this Agreement at any time with or
without reason, by providing two weeks’ prior written notice to Consultant
specifying the date on which the termination shall be effective which shall not
be less than 2 weeks from the date of such prior written notice. Consultant
shall be entitled to payment for services performed and reimbursement of
expenses incurred in accordance with Section 3 below, prior to the date of
termination.

d.
Return of Laredo Property. On termination of this Agreement, or at any time
Laredo so requests, Consultant will deliver immediately to Laredo all Equipment
and Software (as hereinafter defined) and property belonging to Laredo and all
material containing or constituting Confidential Information (as hereinafter
defined), including any copies in Consultant's possession or control, whether
prepared by Consultant or by others.

e.
Delivery of Information upon Request and Termination. Upon execution or
termination of this Agreement for any reason, or at any other time upon Laredo’s
written request, Consultant shall immediately: (i) deliver to Laredo all
Creations, work product (whether complete or incomplete) and all hardware,
software, tools, equipment or other materials provide for Consultants’ use by
Laredo; (ii) deliver to Laredo all tangible documents and materials (and any
copies) containing, reflecting, incorporating or based on Confidential
Information; (iii) permanently delete all of the Confidential Information from
Consultant’s computer systems; and (iv) certify in writing to Laredo that
Consultant has complied with the foregoing requirements. The terms and
conditions of Section 2(d) and 2(e) shall survive the expiration of this
Agreement.

3.
Payment for Services and Expenses.

a.
Service Charges. As full compensation for the Services to be provided by
Consultant, Laredo agrees to pay Consultant $3,400.00 per day, for up to four
days per business week during the Term of this Agreement. Consultant will be
available at the Laredo Tulsa office location from 9:30 a.m. to 5:30 p.m.
(central time). If the Agreement is terminated pursuant to Section 2, Consultant
shall only be entitled to payment for services performed prior to the effective
date of termination.

b.
Expenses. Laredo is responsible for paying all actual and reasonable business
related expenses arising directly as a result of the Consultant’s performance of
the Services. The Parties agree such expenses do not include housing, meals,
regular living expenses and travel to and from the job site. Consultant will
perform work in Laredo’s Tulsa office, and Laredo will reimburse actual
reasonable travel expenses for pre-approved business trips.

c.
Invoicing. Within two business days of the calendar week following a two-week
period starting at the beginning of the Term, Consultant shall send to Laredo an
invoice covering days worked, charges and expenses incurred pursuant to this
Agreement for the previous two-week period. Invoices shall be submitted in
duplicate in such form as set forth in Exhibit C and accompanied by such
certification and documentation as Laredo may request, including, but not
limited to the person’s name, title, the dates worked and, related expenses for
such person employed in performing the Services. Consultant must complete the
paper work necessary to enroll in the automated clearing house payment system
(“ACH”) to receive payment from Laredo. Laredo will pay Consultant
electronically via ACH and provide all payment details electronically.






--------------------------------------------------------------------------------





Within 14 days of receipt of each invoice at said office, Laredo shall pay the
undisputed amount of Consultant’s invoice.
d.
Equipment and Software. Laredo will provide Consultant the equipment and
software described on Exhibit B (“Equipment and Software”).

4.
Independent Contractor Relationship. It is understood and agreed that Consultant
shall perform the Services as an independent contractor. Consultant shall not be
deemed to be an employee of Laredo. Consultant shall not be entitled to any
benefits provided by Laredo to its employees, and Laredo will make no deductions
from any of the payments due to Consultant hereunder for state or federal tax
purposes. Consultant agrees that Consultant shall be personally responsible for
any and all taxes and other payments due on payments received by it from Laredo
hereunder. Laredo shall have no right to control and direct the details, manner
or means by which Consultant provides the Services. Consultant agrees to pay any
and all taxes due, whether under federal, state, local or any similar laws which
may apply. Laredo shall issue to Consultant an IRS Form 1099, or the equivalent,
as may be required from time to time by applicable laws and regulations.

5.
Liability Limits. In no event shall either party, its affiliates, or any of its
or their directors, officers, employees, or agents, be responsible or liable for
any indirect, incidental, consequential, special, exemplary, punitive or other
damages (including, but not limited to, loss of revenues or loss of profits)
incurred, even if the party, its affiliates, or any of their directors,
officers, employees, or agents has been advised of the possibility of such
damages and notwithstanding any failure of essential purpose of any limited
remedy of any kind, under any contract, negligence, strict liability or other
theory, arising out of or relating in any way to this Agreement or its
implementation. The total collective liability of either party, its affiliates,
and any of its or their directors, officers, employees, and agents arising out
of or relating in any way to this Agreement shall not exceed the total amounts
paid by Laredo hereunder.

6.
Consultant Representations and Warranties. Consultant represents, warrants and
covenants to Laredo the following, which shall survive the termination of this
Agreement:

a.
During Laredo’s retention of Consultant, Consultant will not disclose to Laredo,
or use, or induce Laredo to use, any confidential, proprietary or trade secret
information of others, and during and after the termination of this Agreement,
Consultant will not disclose to any person not a party to this Agreement any of
Laredo’s Confidential Information (as defined below), proprietary or trade
secret information;

b.
no confidential, proprietary or trade secret information belonging to prior
clients or other third parties, if any, has been or will be used in connection
with rendering any of the Services hereunder; nor will any Confidential
Information, proprietary and trade secret information belonging to Laredo be
used after the termination of the Agreement;

c.
the performance of the terms of this Agreement will not breach any agreement to
keep information or materials in confidence or in trust prior to being retained
by Laredo;

d.
Consultant has not entered into, and agrees not to enter into, any oral or
written agreement in conflict herewith;

e.
Consultant shall cause and/or otherwise cooperate with Laredo to cause
Consultant’s employees, agents and representatives to be bound by the terms
hereunder;






--------------------------------------------------------------------------------





f.
Consultant will comply at all times with all applicable laws and regulations of
any jurisdiction in which Consultant acts;

g.
Consultant will comply with all applicable Laredo policies and standards known
to Consultant and shall carry out the Services in a manner consistent with the
ethical and professional standards of Laredo which are known to Consultant;

h.
Consultant will comply at all times with all security provisions in effect from
time to time at Laredo’s premises with respect to access to premises and all
materials belonging to Laredo;

i.
Consultant shall not use Laredo’s name in any promotional materials or other
communications with third parties without Laredo’s prior written consent;

j.
Consultant is legally authorized to engage in business in the United States and
will provide Laredo satisfactory evidence of such authority upon request;

k.
Consultant shall not assert any right, power or authority to create any
obligation, express or implied, or to make representation on behalf of Laredo;

l.
Consultant shall not hold himself or herself (or any entity related to or
controlled by Consultant) out to the public as having any right, power or
authority to create any obligation, express or implied, or to make
representations on behalf of Laredo; and

m.
Consultant warrants that the services provided to Laredo shall be performed in
accordance with generally accepted standards and sound industry practice.

7.
Laredo Representations and Warranties. Laredo represents, warrants and covenants
to Laredo the following, which shall survive the termination of this Agreement:

a.
Laredo has the legal power and right to enter into and perform this Agreement;

b.
This Agreement will not violate, nor be in conflict with any material agreement
or instrument to which Laredo is a party;

c.
Laredo has the right to disclose any Confidential Information with Consultant
and may rightfully disclose, or make available, such information to Consultant
without the violation of any contractual, fiduciary or other obligations to any
third party.

8.
Agreement to Indemnify. Each party shall indemnify and hold the other party and
all of its present and future parents, officers, directors, shareholders,
agents, owners, representatives, subsidiaries, employees, affiliates, successors
and assigns harmless from and against any and all claims, demands, losses,
damages, lawsuits, costs, expenses, fines, judgments and liabilities of
whatsoever kind or nature, including attorneys’ fees, whether now existing or
which may arise hereafter, directly or indirectly as a result of (i) any
violation of breach of the provisions of this Agreement; and (ii) any violation
of any local, state or federal law or regulation. The party seeking
indemnification will give written notice to the other party for any claim for
which indemnification is required hereunder. The provisions of this Section
shall survive the termination of this Agreement.

9.
Confidential Information; Corporate Opportunities; Third Party Information.






--------------------------------------------------------------------------------





a.
Confidentiality. In connection with this Agreement, Laredo will disclose to
Consultant certain information that is confidential or proprietary, consisting
of Equipment and Software, data, ideas, concepts and knowledge, including,
without limitation, business plans, reports, documents, correspondence, maps,
interpretations, records, logs, and technical, business or land data or
information, and whether geological, geophysical, economic or financial in
nature (such information referred to herein as “Confidential Information”).
Consultant (x) shall hold all Confidential Information in confidence and will
use such information only for the purposes of fulfilling the obligations
hereunder and for no other purpose, and (y) shall not disclose, provide,
disseminate or otherwise make available any Confidential Information to any
third party, in either case without the express written permission of Laredo.
The duties and obligations in Section 8 shall survive the termination of this
Agreement.

b.
Scope. The foregoing obligations shall not apply to (i) use or disclosure of any
information pursuant to the proper execution and performance of the Services by
Consultant’s under this Agreement; (ii) information that is or becomes publicly
known through lawful means through no fault of Consultant; (iii) information
that is known by Consultant prior to the time of disclosure and is not subject
to restriction; (iv) information that is independently developed or learned by
Consultant other than pursuant to this Agreement; (v) information that is
lawfully obtained from a third party who has the right to make such disclosure
without restriction; (vi) any disclosure required by applicable law, provided
that Consultant shall use its best efforts to give advance notice to and
cooperate with Laredo in connection with any efforts to prevent such disclosure;
or (vii) information that is released to the public by Laredo in writing.

c.
Non-diversion of Corporate Opportunities. Consultant acknowledges that
Consultant owes a duty of loyalty to Laredo and its affiliates with respect to
business opportunities of which Consultant becomes aware while performing
services for Laredo. Consultant shall not directly or indirectly divert an
opportunity of Laredo and its affiliates.

d.
Third Party Information. Consultant recognizes that Laredo may receive from
third parties their confidential or proprietary information subject to a duty on
Laredo’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. Consultant agrees that Consultant owes Laredo
and such third parties, during the term of this Agreement and thereafter, a duty
to hold all such confidential and proprietary information in the strictest
confidence and not to disclose it to any person, firm, or corporation (except as
necessary in carrying out Services contemplated in this Agreement in a manner
consistent with Laredo’s agreement with such third party) or to use it for the
benefit of anyone other than for Laredo or such third party (consistent with
Laredo’s agreement with such third party) without the express written
authorization of Laredo.

10.
Ownership. All work performed and all materials developed or prepared for Laredo
by Consultant (the “Creations”), are to be deemed Confidential Information,
deemed “works for hire” and the property of Laredo, and all right, title and
interest (throughout the United States and in all foreign countries) therein
shall vest in Laredo. To the extent that title to any such works may not, by
operation of law, vest in Laredo or such Creations may not be considered works
made for hire, all right, title and interest therein are hereby irrevocably
assigned to Laredo. All such Creations shall belong exclusively to Laredo, with
Laredo having the right to obtain and to hold in its own name all copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof. Consultant agrees to give
Laredo and any person designated by Laredo any reasonable assistance, at the
cost and expense of Laredo, to perfect the rights defined in this Section 9.






--------------------------------------------------------------------------------





11.
Publicity. Neither party shall directly, or indirectly, issue, permit the
issuance of any press release or other publicity, grant any interview, make any
public statements or otherwise publicize any matter concerning this Agreement,
the terms hereof, Consultant’s services hereunder or Laredo without the prior
written consent of the other party.

12.
Equitable Relief. The parties recognize that the covenants contained in this
Agreement are reasonable and necessary to protect the legitimate interests of
each respective party, that neither party would have entered into this Agreement
in the absence of such covenants, and that the violation or threatened violation
of such covenants will cause irreparable harm and significant injury, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate. Therefore, the parties agree that each party shall
have the right to apply to any court of competent jurisdiction for an order
restraining any breach or threatened breach of this Agreement and for any other
relief as the non-breaching party deems appropriate. This right shall be in
addition to any other remedy available in law or equity.

13.
Potential of Future Relationship. As provided in Section 4 above, the
relationship of the Consultant to Laredo pursuant to this Agreement shall be one
of an independent contractor. In the event the parties hereafter enter into
discussions regarding the possibility of a different relationship, including but
not limited to a traditional “employer - employee” relationship, no such
discussions (or, in the event of a future engagement of Consultant as an
employee of Laredo, no such engagement) will alter the relationship, actions,
liabilities or responsibilities of the parties under this Agreement.

14.
Governing Law; Jurisdiction. This Agreement will be governed by and construed in
accordance with the laws of the State of Oklahoma without giving effect to its
conflict of law rules. Consultant agrees that any controversy or claim arising
out of or relating to this Agreement or the breach thereof, or any other dispute
between Consultant and Laredo arising from or related to Consultant’s engagement
with Laredo (including, without limitation, contract claims, tort claims, as
well as claims based on any federal, state, or local law, statute, or
regulation), shall be submitted to a state or federal court sitting in Tulsa
County, Oklahoma, for resolution. Each of the parties (a) consents to submit
itself to the personal jurisdiction of any federal or state court sitting in
Tulsa County, Oklahoma, in the event any dispute arises out of this Agreement,
(b) agrees that it will not attempt to deny or defeat such person jurisdiction
by motion or other request for leave from any such court and (c) agrees that it
will not bring any action relating to this Agreement in any court other than a
federal or state court sitting in Tulsa County, Oklahoma. Each of the parties
irrevocably waives any objection that it may have or hereafter have to the
laying of venue of any such action or proceeding arising out of or based on this
Agreement in any federal or state court sitting in Tulsa County, Oklahoma, and
each hereby further irrevocably waives any claim that any such action or
proceeding in any such court has been brought in an inconvenient forum.

15.
Severability; Headings. If for any reason any paragraph, term or provision of
this Agreement is held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed and enforced as if such provision had not been
included herein and all other valid provisions herein shall remain in full force
and effect. If for any reason the restrictions and covenants contained herein
are held to cover a geographical area or be for a length of time which is
unreasonable or unenforceable, or in any other way are construed to be too broad
or to any extent invalid, then to the extent the same are or would be valid or
enforceable under applicable law, any court of competent jurisdiction shall
construe and interpret or reform this Agreement to provide for a covenant having
the maximum enforceable area, time, or other provisions (not greater than those
contained herein) as shall be valid and enforceable under such applicable law.
The section headings in this Agreement are inserted only as a matter of






--------------------------------------------------------------------------------





convenience and in no way define or limit the scope or extent of such section,
or affect the construction of this Agreement.
16.
Assignment. The parties shall not, without prior written consent of the
non-assigning party, assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, or by operation of law, any rights or
obligations under this Agreement. Any purported assignment, transfer, or
delegation shall be null and void.

17.
General. This Agreement supersedes and replaces any existing agreement entered
into by Consultant and Laredo relating generally to the same subject matter, and
may be modified only in a writing signed by Laredo and Consultant. Failure to
enforce any provision of this Agreement shall not constitute a waiver of any
term hereof. This Agreement (including all exhibits hereto) contains the entire
agreement between the parties with respect to the subject matter hereof.

18.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which shall be taken together
and deemed to be one instrument.

19.
409A. Payments under this Agreement are intended to be either exempt from, or
comply with, Section 409A of the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder (“Section 409A”) and this
Agreement shall be administered and interpreted to that end. The interpretation
of Section 409A and its application to the terms of this Agreement is uncertain
and may be subject to change as additional guidance and interpretations become
available. In no event whatsoever shall Laredo be liable for any tax, interest
or penalties that may be imposed on the Consultant by Section 409A or any
damages for failing to comply with Section 409A.

Signatures on following page









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.
    
Laredo Petroleum, Inc.
By: /s/ Karen Chandler
Date: 4/3/19



Consultant: Schooley Ventures, LLC
By: /s/ Daniel C. Schooley                         
Date: 4/3/19
    
    








































Consulting Agreement Signature Page



